UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 8, 2011 Aceto Corporation (Exact Name of Registrant as Specified in its Charter) New York 000-04217 11-1720520 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4 Tri Harbor Court, Port Washington, NY 11050 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(516) 627-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On December 8, 2011, Aceto Corporation (the “Company”) held its Annual Meeting of Shareholders (the “Meeting”).The matters voted on at the Meeting were:the election of directors, approval of the advisory vote on executive compensation, the frequency of advisory votes on executive compensation and the ratification of the appointment of the Company’s independent registered public accounting firm. The final voting results were as follows: 1. The election of nominees Albert L. Eilender, Robert A. Wiesen, Hans C. Noetzli, William N. Britton, Richard P. Randall, Salvatore Guccione and Natasha Giordano as directors of the Company to hold office until the next annual meeting of stockholders and until their successors shall be elected. The votes were cast for this matter as follows: FOR WITHHELD BROKER NON-VOTES Albert L. Eilender Robert A. Wiesen Hans C. Noetzli William N. Britton Richard P. Randall Salvatore Guccione Natasha Giordano Each nominee was elected a director of the Company. 2. The proposal to approve, on an advisory basis, executive compensation was approved based upon the following votes: FOR AGAINST ABSTAIN BROKER NON-VOTES 2 3. The proposal on the frequency of future advisory votes on executive compensation received the following votes: 1 YEAR 2 YEARS 3 YEARS ABSTAIN BROKER NON-VOTES Based upon the results set forth above, the Board of Directors has determined that advisory votes on executive compensation will be submitted to shareholders on an annual basis until the next required advisory vote on the frequency of shareholder votes on executive compensation, which will occur no later than our 2017 Annual Meeting of Shareholders. 4. The proposal to ratify the appointment ofBDO USA, LLP as the Company’s independent registered public accounting firm for our fiscal year ending June 30, 2012 was approved based upon the following votes: FOR AGAINST ABSTAIN 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACETO CORPORATION Date: December 12, 2011 By: /s/Albert L. Eilender Albert L. Eilender Chairman of the Board and Chief Executive Officer 4
